Citation Nr: 1136413	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a rating in excess of 10 percent disabling for a neck disorder classified as a chronic neck strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to June 1995, with service with the Air National Guard from June 2000 up to June 2008 (when she was medically disqualified from worldwide duty) and additional active service from February 18, 2003 to October 12, 2003 in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran's claim for service connection for a back disorder was previously considered and denied, most recently in a December 2002 rating decision.  As such, this issue has been adjudicated as whether new and material evidence has been submitted to reopen the claims for service connection.  However, the evidence associated with the claim file since the issuance of the January 2002 rating decision includes additional service treatment records.  Such records were previously unavailable.  They include pertinent records as to complaints of back problems documented on enlistment examination for the Air National Guard in July 2000, and on demobilization examinations of May 2003 and October 2003.  These records also show additional active service between February 2003 and October 2003.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. §3.156(c)(1)(i).  Here, new and material evidence is not needed to reopen a previously denied claim since relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  The Board has recharacterized the issue on appeal as entitlement to service connection for a back disorder.

By way of a January 2009 rating action, the RO denied entitlement to service connection for a back disorder as secondary to a foot disorder also claimed as service connected.  She did not appeal this denial within one year of receiving notice of this denial in February 2009.  Thus the issue of secondary service connection for the back disorder is not before the Board and adjudication of the claim for service connection for the back disorder is limited to a direct basis.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that her current back disorder is related to service.  Specifically, she asserts that it is related to a 1993 motor vehicle accident, which did result in her service-connected cervical spine disorder.  She also claims that her cervical spine disorder is more severe than currently evaluated.  

The Board finds that remand is necessary to afford proper adjudication of these issues.  With regard to the claim for entitlement to service connection for a back disorder, the Board notes that additional outstanding service treatment records may exist that have not been associated with the claims folder.  Of note, in addition to the active service between September 1988 and June 1995, and the reserve service with the Air National Guard which is shown to have ended in June 2008 after she was medically disqualified for worldwide duty, she is shown to have been activated for service between February 18, 2003 and October 12, 2003 in support of Operation Iraqi Freedom (OIF).  While records from the pre-deployment examination and post deployment examinations are associated with the claims folder, there are no service treatment records from during this period of active service, despite her reporting in the May 2003 post deployment assessment that she was seen twice in sick call during deployment to Southwest Asia.  

It appears the RO may have requested records from the wrong organization.  A review of the request submitted by the RO in December 2008 reflects that the request was sent to South Carolina Army National Guard (SCARNG).  Although there is of record a January 2009 finding of unavailability of records, which noted that some records were obtained from the National Guard in December 2008, the Veteran informed the RO in December 2008 that her service was actually with the South Carolina Air National Guard (SCANG), and not with the South Carolina Army National Guard.  Thus an attempt should be made to obtain from the Air National Guard the records from her deployment from February 18, 2003.  Further the RO should attempt to further verify any other periods of active duty (including active duty for training) during her service with the Air National Guard.  

In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the Veteran in developing facts pertinent to his claims in a case where service treatment records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service treatment records have been destroyed or lost, the Board has a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service treatment records are missing.  A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations. VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

If the appellant's complete service treatment records cannot be located as discussed above, the AOJ must take necessary steps to identify and obtain alternate records for the appellant.

Regardless of whether additional service treatment records are obtained, the RO should obtain a VA examination to attempt to ascertain the etiology of the Veteran's claimed back disorder.  The examiner should be asked to provide an opinion as to whether any current back disorder is related to any aspect of her service, including the motor vehicle accident shown to have occurred around February 1993, and an opinion as to whether any current back disability is the result of aggravated during any active service when she was with the Air National Guard.  To date none of the examinations in the claims folder clearly addressed the etiology of the claimed back disorder.  Additionally, the examinations of the back performed in October 1997, December 1998 and November 1999 predated her more recent deployment in 2003.  The July 2008 VA examination addressed the cervical spine only.  Thus none of these examinations is sufficient and a new examination must be scheduled that considers all the medical and lay evidence obtained to provide an etiology opinion as to the back disorder. 

With regard to the claim for an increased rating claim for the cervical spine disorder, the Board finds that the most recent examination was performed in July 2008, more than three years ago, and that the records currently on file are also at least three years old.  An attempt should be made to obtain current records of treatment and obtain a current examination to assess her current extent of cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the veteran that she can submit alternate evidence regarding medical treatment during her active deployment between February 18, 2003 and October 12, 2003 and during any other active service in the Air National Guard for which records are unavailable, including, but not limited to, statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom a Veteran may have been treated, especially soon after discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examination reports.  The AOJ should ask the veteran to complete and return NA Forms 13055 ("Request for Information Needed to Reconstruct Medical Data") and 13075 ("Questionnaire about Military Service"). 

2.  Thereafter, the AOJ should the contact the National Personnel Records Center (NPRC), and any other appropriate state and federal agency to obtain any service treatment records that may be associated with periods of ACDUTRA throughout her Reserve service from 2000 to 2008, and to request that a search of alternate sources be made for service treatment and service personnel records concerning the veteran's active service from February 18, 2003 and October 12, 2003.  Such search must also include a search for records alleged by the Veteran to possibly be with the South Carolina Air National Guard (SCANG).  The AOJ should also request all secondary sources of service medical records, including inpatient records, sick and morning reports.  Any information obtained by the Veteran's responses to the AOJ's actions set forth above in #1 should be utilized in this search for evidence.  The AOJ should associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested. 

3.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated her for a back disorder since service and for a neck disorder since 2008.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and her representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010). 

4.  After completion of the above, the Veteran should be scheduled for VA orthopedic and neurological examinations to determine the nature and severity of her service-connected neck disorder, and in the orthopedic examination, to also determine the nature and etiology of her claimed back disorder.  All indicated tests and studies should be undertaken, to include X-ray.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following:

(a) The orthopedic examiner should address the severity of the Veteran's service-connected neck disorder by recording the range of motion in the Veteran's neck observed on clinical evaluation and should assess whether the neck exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The orthopedic examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran has any intervertebral disc syndrome of the cervical spine, and if so, whether she reported any incapacitating episodes associated with her neck pain, and the duration of such episodes, if any.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  

(b) The orthopedic examiner should address the nature and etiology of the back disorder by answering the following questions.   

(i)  Does the Veteran have any current, chronic disability of the back?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service or was the result of any incident in service, or if preexisting any period of service, was aggravated by active service?  In answering this question, the examiner should discuss the 1993 motor vehicle accident as well as any evidence concerning her deployment between February 18, 2003 and October 12, 2003 in support of OIF. 

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

(c) The neurological examiner should describe the severity of all neurologic impairment, if any, related to the service-connected cervical spine disorder.  The neurological examiner should also discuss the severity of any associated radiculopathy which may be found and ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations which may be present.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  

5.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examinations.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AOJ should readjudicate the Veteran's claims for an increased rating and for service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


